Citation Nr: 1605540	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-33 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent prior to December 27, 2012, and to a disability rating greater than 20 percent from December 27, 2012, for left shoulder impingement syndrome with degenerative changes (left shoulder disability).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 2000.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a December 2015 rating decision, the RO increased the rating to 20 percent effective from December 27, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In January 2015, the Board remanded the case for further evidentiary development, and the case is again before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the March 2014 Board hearing presided over by the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Prior to October 17, 2015, the left shoulder disability was manifested by no worse than limitation of motion due to pain, weakness, objective range of motion limited to midway between side and shoulder level, and arthritis shown by x-ray findings; but range of motion limited to 25 degrees from the side was not shown.

2.  From October 17, 2015, the left shoulder disability is manifested by no worse than limitation of motion due to pain, objective range of motion limited to at shoulder level, and arthritis shown by x-ray findings; but range of motion limited to 25 degrees from the side is not shown.  

3.  The Veteran's service-connected disability is currently the left shoulder disability, rated as 20 percent disabling.

4.  The Veteran's service-connected disability does not prevent him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to December 27, 2012, the criteria for an increased initial disability rating of 20 percent, but no higher, for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5201 (2015).  

2.  From December 27, 2012, the criteria for a disability rating greater than 20 percent for the left shoulder disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5201 (2015).  

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In January 2015, the Board remanded the case and directed the AOJ to contact the Veteran, to provide him with notice regarding how to substantiate a claim for TDIU, and to request that he provide information as to any relevant treatment providers and to make attempts to obtain identified private treatment records.  The AOJ did so in a February 2015 letter.  To this date, the Veteran has not responded to the February 2015 letter, and no further action was required of VA regarding any outstanding non-VA records.  The Board also directed the AOJ to obtain VA treatment records from April 2010, and the AOJ did so.    

The Board also directed the AOJ to schedule the Veteran for VA examination to determine the severity of the Veteran's left shoulder disability and to provide information regarding the impact thereof on occupational tasks.  The Veteran was afforded a VA examination in October 2015, and the examiner provided the requested information.  The case was then readjudicated in a December 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided notice by letters in January 2006 and March 2006 regarding how to substantiate a claim for service connection for a left shoulder disability and how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in July 2010 and October 2015.  The examiners each conducted a medical examination and together provide sufficient information regarding the Veteran's left shoulder disability manifestations and their impact on occupational tasks such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

The Board acknowledges that there may be relevant private treatment records that have not been obtained and associated with the claims file.  See March 2014 Board hearing transcript at p. 9 (Veteran reported seeing an outside doctor).  As noted above, the AOJ sent the Veteran a letter in February 2015 and asked the Veteran to identify and provide information regarding any private treatment provider, and to complete authorizations for VA to obtain identified records.  However, to this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.    

With respect to the March 2014 Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's treatment history and current symptoms.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has the Veteran identified any prejudice in the conduct of the hearing.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's left shoulder disability is currently evaluated as 10 percent disabling prior to December 27, 2012, and as 20 percent from December 27, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5201.  The Veteran contends that these ratings do not accurately depict the severity of his disability.  The Veteran is appropriately rated under DC 5003-5201, as it contemplates the Veteran's diagnosis of arthritis and his left shoulder symptoms.  

The Board concludes that no other diagnostic codes are for application in this case, as there is no competent and probative evidence of ankylosis of the scapulohumeral articulation, other impairment of the humerus, or other impairment of the clavicle or scapula.  The Board acknowledges that the Veteran testified that he "once had a conversation [with a medical professional] about it," and the medical professional said it "seems like it's dislocated" because when he moved the shoulder around it was popping.  See March 2014 Board hearing transcript at p. 8-9.  However, the Veteran also stated that his other doctor never told him that it was dislocated.  Id.  The Board acknowledges that the Veteran is competent to testify as to a contemporaneous medical opinion.   Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, given that the opinion that the Veteran's left shoulder seems dislocated was rendered without any clinical findings to support the opinion and there is no indication by the Veteran or in the medical evidence of record that the Veteran's left shoulder was dislocated at any point in the appeal period, the Board finds that this medical opinion that the shoulder seems dislocated is of no probative value for purposes of substantiating an increased rating for the left shoulder during the appeal period.  

Limitation of motion of the shoulder and arm is rated under DC 5201, which provides ratings based on whether the arm is the dominant or minor arm.  The evidence shows that the Veteran is left arm non-dominant.  See e.g., July 2010 VA examination.  Under DC 5201, limitation of motion of the minor (non-dominant) arm is rated as follows: 20 percent for motion limited to at shoulder level; 20 percent for motion limited to midway between side and shoulder level; and 30 percent for motion limited to 25 degrees from side.  38 C.F.R. § 4.71a.

For rating purposes, normal range of motion for the shoulder is as follows:  forward elevation (flexion) and abduction of 0 to 180 degrees, with shoulder level at 90 degrees; external rotation and internal rotation of 0 to 90 degrees, with shoulder level at 0 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The record shows left shoulder arthritis shown by x-ray findings during the entire appeal period.  See June 2010 VA MRI report; July 2010 VA examination; October 2015 VA examination.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran is competent to report his left shoulder symptoms, and the Board finds that these reports as to symptoms during the appeal period are credible.  During the entire appeal period, the Veteran has complained of pain and pain on motion of the left shoulder.  See e.g., July 2010 VA examination; December 2012 Form 9.  Therefore, evaluation of the Veteran's left shoulder arthritis depends on the extent of functional impairment of the left shoulder's motion.

For the below reasons, the Board finds that a 20 percent rating is warranted for the left shoulder disability for the entire appeal period.  Notably, however, though a 20 percent rating is warranted for the entire appeal period, the 20 percent rating is based on different criteria for the periods prior to October 17, 2015 and from October 17, 2015.  The Board notes that the AOJ assigned a 20 percent rating effective from December 27, 2012 based solely on the Veteran's report of worsening symptoms on his December 27, 2012 Form 9.  For the below reasons, the Board is granting an increased rating of 20 percent prior to December 27, 2012, and is denying a rating greater than 20 percent from December 27, 2012, and the Board finds that the staged rating periods assigned by the AOJ are not appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to October 17, 2015, the objective evidence shows objectively measured limitation of motion of the left shoulder of at worse limited to midway between side and shoulder level (45 degrees), when considering pain on motion.  See May 11, 2010 VA treatment record (showing range of motion limited by pain to 75 degrees on flexion and 90 degrees on abduction); June 15, 2010 VA treatment record (showing that pain is limiting function of the left shoulder and range of motion limited due to pain to 60 degrees on flexion and 90 degrees on abduction); August 2, 2010 VA treatment record (noting pain with overhead motion and range of motion was limited to 90 degrees on flexion and 80 degrees on abduction); August 16, 2010 VA treatment record (showing left arm weakness, and range of motion limited due to pain of 75 degrees on abduction); November 16, 2010 VA treatment record (showing pain on motion and with lifting and weight bearing with range of motion limited due to pain and muscle spasm starting at 45 degrees on flexion and on abduction); May 6, 2014 VA treatment record (Veteran reported pain is constant and worsens throughout the day; Veteran stated that his unable to raise his arm overhead due to pain; and range of motion was limited to 75 degrees on flexion and 70 degrees on abduction); see also March 2014 Board hearing transcript at p. 8 (Veteran reported that when it gets cold and rainy, his left shoulder really hurts).    

There is no measured additional functional limitation from the Deluca factors, including flare-ups of pain, weakness, fatigability, stiffness, or incoordination, even with repetitive motion and use.  See e.g., July 2010 VA examination.  The measured functional impairment of the left shoulder's motion, to include consideration of the impact of the DeLuca factors, was shown to be at worse limited to midway between side and shoulder level and therefore the criteria for a 20 percent rating under DC 5201 are met for the period prior to October 17, 2015.  However, given that measured range of motion limited to 25 degrees from the side is not shown, even when considering the DeLuca factors, the criteria for a rating greater than 20 percent are not met or approximated prior to October 17, 2015.  

The Board acknowledges that on VA examination in July 2010, the objective evidence showed no measured limitation of the left shoulder, and pain on motion was objectively noted on forward elevation at 180 degrees and on abduction at 180 degrees.  See July 2010 VA examination.  However, given that the objective testing results showed more severe objectively measured limitation of motion right before and right after the July 2010 VA examination, as discussed above, the Board finds that the July 2010 VA examination tends to indicate a brief improvement in the Veteran's symptoms, and that the Veteran's overall disability picture is consistent with a higher rating during this period.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007)).  

From the October 17, 2015, the objective evidence shows objectively measured limitation of motion of the left shoulder of at worse limited to at shoulder level when considering pain on motion.   See October 17, 2015 VA examination (showing range of motion limited to 90 degrees on abduction and 110 degrees on flexion, with pain at 90 degrees on abduction and 110 degrees on flexion; Veteran noted that he had full range of motion in the left shoulder after completely physical therapy in July 2014, but since his range of motion has been decreasing).  The examiner noted that the Veteran's range of motion limitation is possibly the result of subjective pain complaints.  Id.  There is no measured or reported additional functional impairment due to worsening pain over time.  Id.  Similarly, there is no additional limitation from the Deluca factors, including flare-ups, weakness, fatigability, stiffness, or incoordination, even with repetitive motion.  Id.  The objectively measured functional impairment of the left shoulder's motion, to include consideration of the impact of the DeLuca factors, is shown to be limited to at shoulder level and therefore the criteria for a 20 percent rating under DC 5201 are met.  However, given that measured range of motion limited to 25 degrees from the side is not shown, even when considering the DeLuca factors, the criteria for a rating greater than 20 percent are not met or approximated.  Therefore, no increased rating may be assigned from October 17, 2015 under DC 5201. 

The Board acknowledges that though testing after repetitive use was performed, the October 2015 VA examiner did not examine the Veteran's left shoulder functional impairment after repetitive use over time, and that the Veteran described episodes of "aggravation of his left shoulder condition" while using his left hand to position parts into place, especially in overhead position.  However, it appears that the Veteran's report of aggravation of his condition refers to his reports of pain due to use of the left shoulder in lifting and positioning parts into place.  Id.  The Veteran did not report any additional functional impairment, to include additional limitation of motion, due pain on use over time during this period.  Id.   For these reasons, the Board concludes that the October 2015 VA examination is not rendered inadequate due to not examining functional impairment after repetitive use over time.

For the above reasons, an increased rating of 20 percent, but no higher, is warranted under DC 5201 for the left shoulder disability prior to December 27, 2012, and the currently assigned 20 percent rating from December 27, 2012 is confirmed.  See 38 C.F.R. § 4.71a, DC 5201. 

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against findings that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

The Board acknowledges that in a May 6, 2014 VA treatment record, the Veteran reported significant non-use of left upper extremity due to pain and due to pain on overhead use.  See also March 2014 Board hearing transcript at p. 7 (Veteran reported that he tries not to use his left upper extremity due to pain).  However, given that the Veteran is shown to use his left upper extremity in functions such as lifting and positioning part into place and that he still retains the ability to use his left upper extremity, to include in a full time job that requires lifting, as discussed below, entitlement to special monthly compensation for loss of use is not raised by the record or by the Veteran at this time.  See generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left shoulder disability, which is manifested by pain, weakness, pain on motion, limitation of motion, and arthritis shown by x-ray findings.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran is currently evaluated for a left shoulder disability, rated as 20 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  There is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability.  Further, the Veteran currently has no other service-connected disabilities.  

TDIU

The Veteran essentially claimed that he is unable to secure or follow a substantially gainful occupation due to his service-connected shoulder disability.  See e.g., April 2011 and June 2011 VA treatment records (Veteran reported that he lost his job in 2010 due to left shoulder pain and is currently unemployed).

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disability is the left shoulder disability, rated as 20 percent disabling.  Accordingly, the Veteran does not have a disability rated as 60 percent disabling or more.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The record shows that the Veteran finished high school and some college credits.  See October 2015 VA examination.  The record also shows that the Veteran has training as a forklift driver.  See April 2010 VA Social Work Note. 

The Board acknowledges that during the earlier part of the appeal period, the Veteran was unemployed.  See e.g., April 2011 and June 2011 VA treatment records (Veteran reported that he lost his job in 2010 due to left shoulder pain and is currently unemployed); October 2015 VA examination (Veteran reported that he starting working at his current job in 2011).  However, the evidence shows that since 2011, the Veteran has been gainfully employed in a full time job as a machine operator.  See October 2015 VA examination (Veteran reported that he works 8-10 hour shifts as a machine operator and he is required to lift loads weighing up to 35 pounds).

On VA examination in October 2015, the examiner noted the Veteran's reports that the Veteran reported episodes of aggravation of his left shoulder condition while using his left hand to position parts into place, especially in overhead position, and that such flare-ups of pain are severe.   However, the Veteran did not report that his left shoulder is significantly functionally limited due to pain, weakness, fatigability, incoordination, or during flare-ups.  Id.   There is no indication that the Veteran is unable to perform his work tasks due to flare-ups of pain or other left shoulder symptoms.  Id. (examiner noted that the Veteran's ability to perform any type of occupational task is not impacted by the left shoulder disability).  Significantly, it is noted that the Veteran is currently tolerating regular and unrestricted duty as a machine operator.  

The Board acknowledges that the Veteran's service-connected left shoulder disability causes him pain, to include when performing tasks on the job.  See e.g., October 2015 VA examination.  However, the assigned evaluation for the left shoulder disability is intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  

On review, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes him from securing and following gainful occupation.  In light the Veteran's reports of working full-time in a physically active occupation since 2011, and given the October 2015 VA medical opinion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected left shoulder disability prevents him from securing and maintaining a gainful occupation that requires physical and mental acts in a work-like setting.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disability, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b).  


ORDER

Prior to December 27, 2012, entitlement to an increased initial disability rating of 20 percent, but no higher, is granted for the left shoulder disability, subject to the law and regulations governing the payment of VA compensation benefits.

From December 27, 2012, entitlement to a disability rating greater than 20 percent for the left shoulder disability is denied.  

Entitlement to TDIU due to service-connected disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


